ITEMID: 001-5431
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2000
DOCNAME: AYDIN v. TURKEY
IMPORTANCE: 3
CONCLUSION: Inadmissible
JUDGES: Christos Rozakis
TEXT: The applicant is a Turkish national, born in 1960 and living in Batman. He is represented in the proceedings before the Court by Mr Mesut Bektaş, and Mrs Meral Bektaş, lawyers practising in Diyarbakır.
The applicant was detained for interrogation on 18 January 1981. On 12 March 1983 the Diyarbakır Martial Court ordered his formal arrest.
On 23 September 1988, the Diyarbakır Martial Court found the applicant guilty of membership of the PKK, involvement in the bombing of a junior officer’s house and attempted murder. The court sentenced him to sixteen years and eight months’ imprisonment. The court ordered the applicant’s conditional release.
On 10 February 1991 the Military Court of Cassation upheld the lower court’s judgment.
Meanwhile, on 4 October 1990 the applicant was detained for the second time and on 18 October 1990 was formally arrested.
On 17 March 1993 the Diyarbakır State Security Court No. 2 found the applicant guilty of separatist acts and sentenced him to life imprisonment.
On 5 November 1993 the Court of Cassation upheld the Diyarbakır State Security Court’s judgment.
On 13 February 1998 the applicant requested the Diyarbakır State Security Court No. 2 to sentence him on the basis of the principle of multiplicity of sentences.
On 20 March 1998 the Diyarbakır State Security Court No. 2 accepted the applicant’s submissions.
The Diyarbakır State Security Court No. 2 sent its final decision to the Bursa Public Prosecutor’s Office in order to have its decision of 20 March 1998 executed.
On 27 March 1998 the Office of the Bursa Public Prosecutor objected to the decision to apply to the applicant the principle of multiplicity of sentences and requested the Diyarbakır Public Prosecutor’s Office to contest the decision or, alternatively, to forward its objection to the Diyarbakır State Security Court.
On 1 April 1998 the Diyarbakır Public Prosecutor sent the correspondence of the Office of the Bursa Public Prosecutor to the Diyarbakır State Security Court No. 3.
On 1 April 1998 the Diyarbakır State Security Court No. 3 accepted the objections of the Bursa Public Prosecutor’s Office and cancelled the earlier decision on multiplicity of sentences. The Diyarbakır State Security Court No. 3 concluded that the multiplicity of sentences principle was only to be applied in circumstances where a person is convicted of several crimes. As regards the applicant, the court found that he had no right to invoke the multiplicity of sentences principle since his first sentence in respect of which he was conditionally released had already been executed. The court relied on Law no. 647 which provides that if a person is conditionally released his sentence is considered to have been executed.
